Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William K. Nelson on 05/03/22.

The application has been amended as follows: 

(Currently Amended)  A crop harvester having a dust control system for removing debris and fine particulates form an airstream, comprising:
a crop collection assembly operable to retrieve a crop from the ground;
a crop conveying system;
an air-moving device for reducing air pressure within the dust control system to create an airstream through said dust control system; 
a first air filtering stage comprising 
a screen for preventing passage of debris of a pre-determined size, and
a rotating cleaning device operable to continuously remove dust and debris from said screen and pass said dust and debris into an airlock chamber; 
a second air filtering stage downstream of said first air filtering stage operable to remove fine particulates from said airstream, said second air filtering stage comprising a plurality of vortex tube separators; and 
a third air filtering stage downstream of said second air filtering stage, said third filtering stage including at least one cyclone separator.

(Original)  The system of Claim 1, wherein each of said plurality of vortex tube separators includes 
a proximal section for receiving particulate-laden air from said first air filtering stage that includes central deflection cone, angled blades positioned between an axial center of the vortex tube and a perimeter of the vortex tube, 
a body in which the particulates are concentrated along the circumference of the body by a vortex generated by said angled blades, and
a distal section having a clean air collection duct for collecting clean air from the central area of the body, and a perimeter collection duct for collecting particulate material from the perimeter of the body for delivery to the central chamber.

(Original)  The system of Claim 2, wherein said plurality of vortex tube separators are arranged in a vortex tube housing having a central chamber operable to receive particulate matter from each of said vortex tube separators through the perimeter collection duct.  

(Canceled)	

(Previously Presented)  The system of Claim 3, wherein clean air is passes through a distal clean air collection duct into a plenum distal to said vortex tube housing.

(Original)  The system of Claim 1, further comprising a third air filtering stage, said third filtering stage including at least one cyclone separator.

(Canceled)  

(Canceled)  

(Currently Amended)	The system of Claim 1, wherein said cyclone separator is operable to remove fine particulate matter from dirty air received from said central chamber by concentrating said particulate matter along the circumference of the cyclone separator by a vortex generated within the cyclone separator.

(Canceled)	

(Canceled)	

(Currently Amended)  A crop harvesting machine, comprising:
a crop collection assembly operable to retrieve a crop from the ground;
a conveying system; and
a dust control system including 
a air-moving device for reducing air pressure within the dust control system to create an airstream through said dust control system; 
a duct for collecting said airstream along with debris and fine particulates;
a first air filtering stage comprising 
a screen for preventing passage of debris of a pre-determined size, and
a rotating cleaning device operable to continuously remove dust and debris from said screen and pass said dust and debris into an airlock chamber; and
a second air filtering stage downstream of said first air filtering stage operable to remove fine particulates from said airstream, said second air filtering stage comprising a plurality of vortex tube separators; and
a third air filtering stage downstream of said second air filtering stage, said third filtering stage including at least one cyclone separator.

(Original)  The machine of Claim 12, wherein each of said plurality of vortex tube separators includes 
a proximal section for receiving particulate-laden air from said first air filtering stage that includes central deflection cone, angled blades positioned between an axial center of the vortex tube and a perimeter of the vortex tube, 
a body in which the particulates are concentrated along the circumference of the body by a vortex generated by said angled blades, and
a distal section having a clean air collection duct for collecting clean air from the central area of the body, and a perimeter collection duct for collecting particulate material from the perimeter of the body for delivery to the central chamber.

(Original)  The machine of Claim 13, wherein said plurality of vortex tube separators are arranged in a vortex tube housing having a central chamber operable to receive particulate matter from each of said vortex tube separators through the perimeter collection duct.  

(Canceled) 

(Previously Presented)  The machine of Claim 14, wherein clean air is passes through a distal clean air collection duct into a plenum distal to said vortex tube housing.

(Original)  The machine of Claim 12, further comprising a third air filtering stage, said third filtering stage including at least one cyclone separator.

(Canceled)  

(Canceled)  

(Currently Amended)  The machine of Claim 12, wherein said cyclone separator is operable to remove fine particulate matter from dirty air received from said central chamber by concentrating said particulate matter along the circumference of the cyclone separator by a vortex generated within the cyclone separator.

(Canceled)  

(Canceled)  

(Currently Amended)  A crop harvester having a dust control system for removing debris and fine particulates form an airstream, comprising:
a crop collection assembly operable to retrieve a crop from the ground;
a crop conveying system;
a mechanism for reducing air pressure within the dust control system to create an airstream through said dust control system; 
a first air filtering stage comprising a screen for preventing passage of debris of a pre-determined size and a rotating cleaning device operable to continuously remove dust and debris from said screen;
a vortex tube air filtering stage downstream of said first air filtering stage operable to remove fine particulates from said airstream, said second air filtering stage comprising a plurality of vortex tube separators; and
a cyclone separator air filtering stage downstream of said vortex tube air filtering stage comprising at least one cyclone separator, said cyclone separator air filtering stage being operable to receive a scavenged particulate-laden air from said plurality of vortex tube separators.

(Canceled)  


(Currently Amended)  The system of Claim 23, wherein each of said plurality of vortex tube separators includes 
a proximal section for receiving particulate-laden air from said first air filtering stage that includes central deflection cone, angled blades positioned between an axial center of the vortex tube and a perimeter of the vortex tube, 
a body in which the particulates are concentrated along the circumference of the body by a vortex generated by said angled blades, and
a distal section having a clean air collection duct for collecting clean air from the central area of the body, and a perimeter collection duct for collecting particulate material from the perimeter of the body for delivery to the central chamber.

(Original)  The system of Claim 25, wherein said plurality of vortex tube separators are arranged in a vortex tube housing having a central chamber operable to receive said scavenged particulate-laden air from each of said vortex tube separators through the perimeter collection duct.  

(Canceled)	

(Previously Presented)  The system of Claim 26, wherein a cleaned airstream is passed through a distal clean air collection duct into a plenum distal to said vortex tube housing.

(Original)  The system of Claim 26, wherein said cyclone separator air filtering stage receives said scavenged particulate-laden air and is operable to remove fine particulate matter from said scavenged particulate-laden air by concentrating said particulate matter along the circumference of at least one cyclone separator by a vortex generated within the at least one cyclone separator.

(Canceled)  

(Canceled)  

32-42.	(Canceled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Amended claims 1, 12 and 23 include structures which are neither anticipated by, nor obvious over prior art of record.  Claims 2-6, 9, 13-14, 16-17, 20, 25-26 and 28-29 depend on claims 1, 12, 23; and hence are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077. The examiner can normally be reached Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG H BUI/           Primary Examiner, Art Unit 1773